DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendments filed on 03/01/2022.
Applicant’s cancelation of claims 2-3, 6-19, and 21 is acknowledged and require no further examining.  Claims 1, 4-5, 20, and 22-28 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s cancelation of claims 2-3, 6-19, and 21 is acknowledged and require no further examining.  Claims 1, 4-5, 20, and 22-28 are pending in this application.

In response to the arguments of the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the arguments, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the arguments, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Furusawa et al. (8286724) modified by references Kannan et al. (10014128) and Thorson et al. (9316352), in view of the amendments to the Claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1, 4-5, 20, and 22-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Furusawa et al. (8286724) disclose an impact tool comprising: an elongated grip part; a switch; and a trigger, wherein the trigger is configured to be pivoted between an OFF position and an ON position.
The prior art reference Kannan et al. (10014128) disclose a power tool comprising: an operating member including a plurality of first projections protruding upwardly; and a lock member including a second projection protruding downwardly, wherein the second projection is configured to abut against the first projection.
The prior art reference Thorson et al. (9316352) disclose a power tool comprising: operating member; a lock member; and a holding mechanism configured to hold the lock member in the lock position or in the lock-release position.
However, Furusawa et al. in view of Kannan et al. and Thorson et al. is not found to disclose a plurality of first projections that protrude upwardly at an upper end portion of the trigger and are spaced apart in the crossing direction, a plurality of second projections that protrude downwardly toward the trigger and are spaced apart in the crossing direction, wherein the first projections and the second projections are configured such that the front surfaces of the second projections abut the rear surfaces of the first projections to lock the trigger in the OFF position, and the rear surfaces of the second projections abut the front surfaces of the first projections to lock the trigger in the ON position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 13, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731